Case 7:18-cv-00291 Document 21 Filed on 05/22/19 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  May 22, 2019
                                                               David J. Bradley, Clerk
Case 7:18-cv-00291 Document 21 Filed on 05/22/19 in TXSD Page 2 of 2
